

117 HR 3983 IH: Responsible Practical Training Act of 2021
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3983IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Cawthorn (for himself, Mr. Tiffany, Mr. Steube, Ms. Herrell, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security to issue regulations with respect to the optional practical training program, and for other purposes.1.Short titleThis Act may be cited as the Responsible Practical Training Act of 2021. 2.Optional practical training program(a)In generalNot later than 90 days after the date of the enactment of this Act and notwithstanding any other provision of law, the Secretary of Homeland Security shall issue such regulations as may be necessary to update part 214.2(f)(10–12) of title 8, Code of Federal Regulations, with respect to the optional practical training program (or a successor program) to—(1)limit such training program to six months and end any extension of such training program; and(2)exclude aliens with a degree or working in military related or other sensitive fields from such training program.(b)Wage study(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Labor shall conduct a wage analysis on the optional practical training program and curricular practical training (or successor programs), including—(A)information on the duties, hours, and compensation of an alien working under such programs; and(B)a determination on the extent to which employment under such programs has or has not resulted in the payment of commensurate wages to the alien, appropriate for the type and location of such employment.(2)PublicationNot later than one year after the first wage study under paragraph (1) is conducted, and annually thereafter, the Secretary of Labor shall publish the findings of the wage study on the internet website of the Department of Labor. (c)ApplicabilityAny regulation issued under subsection (a) shall not apply to an alien employed by a legitimate employer under the optional practical training program that has been recorded in the Student and Exchange Visitor Information System on the date on which such regulations are issued under the optional practical training program or an extension of such training program on the date on which such regulations are issued. (d)DefinitionsIn this section:(1)Military related or other sensitive fieldsthe term military related or other sensitive fields includes nuclear engineering, underseas warfare, cyber warfare, combat systems engineering, military applied sciences, military information systems technology, strategic intelligence, general intelligence, signal and geospatial intelligence, command and control systems and operations, information operations or joint information operations, information or psychological warfare and military media relations, cyber or electronic operations and warfare, intelligence, command control and information operations, missile and space systems technology, munitions systems or ordinance technology, radar communications and systems technology, military systems and maintenance technology, low-observables and stealth technology, nanotechnology or any other field determined by the Under Secretary of Homeland Security for Intelligence and Analysis to be a military related or otherwise sensitive field.(2)Student and Exchange Visitor Information SystemThe term Student and Exchange Visitor Information System means the system described in part 214.2 of title 8, Code of Federal Regulations, and used by the Student and Exchange Visitor Program (SEVP) to track and monitor schools, exchange visitor programs, and F, M and J nonimmigrants while they visit the United States and participate in the United States education system.